            Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 1 of 10




 1 Jeffrey L. Mendelman (SBN 305629)
   CASE LAW LTD.
 2
   580 California Street, 12th Floor
 3 San Francisco, CA 94104
   Phone: (833) 227-3583
 4 Fax Number: (415) 520-5405

 5 Email: admin@caselawltd.com
 6 Attorney for Plaintiff JOHN DOE
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11
     JOHN DOE,                              )      Case No.:
12                                          )
                               Plaintiff,   )      COMPLAINT FOR DAMAGES
13                                          )
           vs.                              )      (Breach of Privacy – 18 U.S.C. § 2724,
14                                          )
     BORDERLAND BEAT, BLOGGER.COM, )               Negligence, Negligence Per Se, Public
15   GOOGLE LLC, EL SIGLO DE TORREON, )            Disclosure of Private Facts, Intentional
     NOVENTA GRADOS, CODIGO ROJO            )      Infliction of Emotional Distress, Negligent
16   NOTICIAS, INFOBAE, EL MANANA,          )      Infliction of Emotional Distress)
     REPORTE NIVEL UNO, OMNIA, VALOR )
17   TAMAULIPECO, REFORMA, EL NORTE, )
     NOTICIAS PV NAYARIT, VANGUARDIA, )            JURY TRIAL DEMANDED
18   and ROES 1-50, inclusive,              )
                                            )
19                                          )
                            Defendants.     )
20                                          )
                                          )
21
22
23
24
25
26
27
28

                                                -1-
                                       COMPLAINT FOR DAMAGES
             Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 2 of 10




 1                                        INTRODUCTION
 2
     1. This action arises out of Defendant Borderland Beat’s public disclosure of John Doe’s
 3
        driver’s license in violation of 18 United States Code section 2724. Borderland Beat
 4

 5      posts through Blogger.com, which is owned by Google LLC.

 6 2. As part of the same transaction or occurrence, Defendant newspapers continue to re-
 7
        publish online protected information such as, without limitation, John Doe’s residence in
 8
        California and medical information, despite actual notice that the source of such
 9
10      information has been permanently sealed by a court of competent jurisdiction.

11                                         JURISDICTION
12 3. This action arises under Title 18 of the United States Code, section 2724. This court has
13
        subject matter jurisdiction pursuant to 28 United States Code section 1331. The court has
14
15
        pendent jurisdiction and supplemental jurisdiction over the state law claims alleged in

16      this Complaint pursuant to 28 U.S.C. section 1367.
17 4. Defendants Blogger.com and Google LLC reside within this judicial district. Title 28
18
        United States Code section 1391, subdivision (b), or in the alternative subdivision (c),
19
        confer venue upon this Court.
20
21 5. Defendant newspapers, EL SIGLO DE TORREON, NOVENTA GRADOS, CODIGO
22      ROJO NOTICIAS, INFOBAE, EL MANANA, REPORTE NIVEL UNO, OMNIA,
23
        VALOR TAMAULIPECO, REFORMA, EL NORTE, NOTICIAS PV NAYARIT,
24
        VANGUARDIA, are properly sued here pursuant to Calder v. Jones, 465 U.S. 783, 788
25
26      (1984) as California is the focal point both of the story and of the harm suffered.
27                                             PARTIES
28
     6. Plaintiff John Doe is a resident of California.
                                                 -2-
                                        COMPLAINT FOR DAMAGES
            Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 3 of 10




 1 7. Defendants Blogger.com and Google LLC is and at all times herein mentioned a
 2
        corporate entity, duly organized and existing under the laws of the State of Delaware,
 3
        with its principal place of business, or nerve center, in Mountain View, California.
 4

 5 8. Defendant Borderland Beat is a Blog that uses the Blogger.com platform.
 6 9. Defendants Borderland Beat, Blogger.com and Google LLC, and ROES 1 through 25,
 7
        are legally responsible and liable for the breach, injuries and damages hereinafter set
 8
        forth. Each defendant is liable for his/her personal conduct, vicarious or imputed
 9
10      negligence, fault, or breach of duty, whether severally or jointly, or whether based upon

11      agency, employment, ownership, entrustment, custody, care or control or upon any other
12      act or omission.
13
     10. Defendants EL SIGLO DE TORREON, NOVENTA GRADOS, CODIGO ROJO
14
15
        NOTICIAS, INFOBAE, EL MANANA, REPORTE NIVEL UNO, OMNIA, VALOR

16      TAMAULIPECO, REFORMA, EL NORTE, NOTICIAS PV NAYARIT,
17      VANGUARDIA are newspapers and/or blogs that publish via the internet.
18
     11. Defendant VALOR TAMAULIPECO uses the Blogger.com platform.
19
     12. Defendant EL MANANA has its nerve center in Texas.
20
21 13. Defendant INFOBAE is a foreign entity located in Argentina.
22 14. Defendants EL SIGLO DE TORREON, NOVENTA GRADOS, CODIGO ROJO
23
        NOTICIAS, REPORTE NIVEL UNO, OMNIA, REFORMA, EL NORTE, NOTICIAS
24
        PV NAYARIT, VANGUARDIA are foreign entities located in Mexico.
25
26 15. Defendants EL SIGLO DE TORREON, NOVENTA GRADOS, CODIGO ROJO
27      NOTICIAS, INFOBAE, EL MANANA, REPORTE NIVEL UNO, OMNIA, VALOR
28
        TAMAULIPECO, REFORMA, EL NORTE, NOTICIAS PV NAYARIT,
                                                -3-
                                       COMPLAINT FOR DAMAGES
             Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 4 of 10




 1      VANGUARDIA, Blogger.com and Google LLC, and ROES 26 through 50, are legally
 2
        responsible and liable for the breach, injuries and damages hereinafter set forth. Each
 3
        defendant is liable for his/her personal conduct, vicarious or imputed negligence, fault,
 4

 5      or breach of duty, whether severally or jointly, or whether based upon agency,

 6      employment, ownership, entrustment, custody, care or control or upon any other act or
 7
        omission.
 8
                                          STATEMENT OF FACTS
 9
10 16. On or about June 23, 2020, Defendant Borderland Beat published a true and correct
11      photo of John Doe’s California Driver’s License without redaction, publishing the
12      driver’s license number, address, sex, height, weight, date of birth and signature of John
13
        Doe.
14
15
     17. Defendant Borderland Beat captioned the photograph as “California driver’s license of

16      [John Doe].”
17 18. Blogger.com has an express content policy for its bloggers that includes, “Personal and
18
        confidential information: It's not ok to publish another person's personal and confidential
19
        information. For example, don't post someone else's credit card numbers, Social Security
20
21      numbers, unlisted phone numbers, and driver's license numbers. In addition, do not
22      post or distribute images or videos of minors without the necessary consent from their
23
        legal representatives. If someone has posted an image or video of a minor without
24
        necessary consent, please report it to us here. Also, please keep in mind that in most
25
26      cases, information that is already available elsewhere on the Internet or in public records
27      is not considered to be private or confidential under our policies.” (bold added.)
28

                                                -4-
                                       COMPLAINT FOR DAMAGES
             Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 5 of 10




 1 19. Blogger.com’s enforcement of its content policy states, “Our team reviews user flags for
 2
        policy violations.”
 3
     20. Blogger.com failed to flag the unlawful publication and negligently allowed Defendant
 4

 5      Borderland Beat to post and publish the confidential information despite Blogger.com’s

 6      express policy.
 7
     21. Blogger.com continues to allow Defendant Borderland Beat to post articles despite their
 8
        egregious violation of Blogger.com’s policy.
 9
10 22. On or about the same day, several news outlets including Defendants EL SIGLO DE
11      TORREON, NOVENTA GRADOS, CODIGO ROJO NOTICIAS, INFOBAE, EL
12      MANANA, REPORTE NIVEL UNO, OMNIA, VALOR TAMAULIPECO,
13
        REFORMA, EL NORTE, NOTICIAS PV NAYARIT, VANGUARDIA published
14
15
        articles disclosing Mr. Doe’s residence in California and medical condition, among other

16      private information.
17 23. On or about July 27, 2020, a court of competent jurisdiction sealed the private
18
        information.
19
     24. Thereafter, Defendants EL SIGLO DE TORREON, NOVENTA GRADOS, CODIGO
20
21      ROJO NOTICIAS, INFOBAE, EL MANANA, REPORTE NIVEL UNO, OMNIA,
22      VALOR TAMAULIPECO, REFORMA, EL NORTE, NOTICIAS PV NAYARIT,
23
        VANGUARDIA received actual and/or constructive notice that their continued
24
        publication of the information was unlawful and would subject them to punitive
25
26      damages.
27 25. Defendants EL SIGLO DE TORREON, NOVENTA GRADOS, CODIGO ROJO
28
        NOTICIAS, INFOBAE, EL MANANA, REPORTE NIVEL UNO, OMNIA, VALOR
                                               -5-
                                      COMPLAINT FOR DAMAGES
             Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 6 of 10




 1      TAMAULIPECO, REFORMA, EL NORTE, NOTICIAS PV NAYARIT,
 2
        VANGUARDIA knowingly continue to re-publish the private information.
 3
                                                    DAMAGES
 4

 5 26. As a proximate result of Defendants’ conduct, Plaintiff has suffered damages including
 6      emotional distress, fear, terror, anxiety, humiliation, a loss of sense of security, dignity,
 7
        pride, invasion of privacy, and attorney’s fees. Plaintiff had to hire security for
 8
        protection.
 9
10 27. The conduct of Defendants was malicious, wanton, and oppressive. Plaintiff is therefore
11      entitled to an award of punitive damages against said Defendants.
12                                            CAUSES OF ACTION
13
                                          FIRST CAUSE OF ACTION
14
15
                             (Breach of Privacy, 18 U.S.C. section 2724)

16               (Against Defendants Borderland Beat, Blogger.com, Google LLC, and ROES 1-
17                                                  25, inclusive)
18
     28. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 of this
19
        Complaint.
20
21 29. Borderland Beat knowingly obtained, disclosed or used personal information from a
22      motor vehicle record of John Doe for a purpose not permitted under 18 U.S.C. 2724.
23
     30. As a result of their misconduct, Defendants are liable for Plaintiff’s injuries and
24
        damages, either because they were integral participants in obtaining, disclosing or using
25
26      the personal information from a motor vehicle record or because they failed to intervene
27      to prevent these violations.
28

                                                 -6-
                                        COMPLAINT FOR DAMAGES
             Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 7 of 10




 1 31. Plaintiff is entitled to actual damages, punitive damages as Defendants conduct was
 2
        willful or reckless disregard of the law, attorney’s fees and litigation costs, and equitable
 3
        relief.
 4

 5                                 SECOND CAUSE OF ACTION

 6                                        (Negligence Per Se)
 7
         (Against Defendants Borderland Beat, Blogger.com, Google LLC, and ROES 1-25,
 8
                                               inclusive)
 9
10 32. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 of this
11      Complaint.
12 33. Borderland Beat knowingly disclosed the residence address of John Doe within the
13
        meaning of California Vehicle Code section 1808.21(a).
14
15
     34. The violation of California Vehicle Code section 1808.21(a) was a substantial factor in

16      bringing about the harm.
17 35. Plaintiff John Doe was harmed.
18
     36. Defendants’ conduct constitutes oppression, fraud, or malice within the meaning of Civil
19
        Code section 3294, subdivision (a) and subjects them to punitive damages.
20
21                                  THIRD CAUSE OF ACTION
22                                            (Negligence)
23
         (Against Defendants Borderland Beat, Blogger.com, Google LLC, and ROES 1-25,
24
                                               inclusive)
25
26 37. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 of this
27      Complaint.
28

                                                -7-
                                       COMPLAINT FOR DAMAGES
             Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 8 of 10




 1 38. Borderland Beat knowingly obtained, disclosed or used personal information from a
 2
        motor vehicle record of John Doe. Blogger.com, owned and operated by Google LLC,
 3
        was negligent in failing to preventing the disclosure.
 4

 5 39. Plaintiff John Doe was harmed.
 6 40. Defendants’ negligence was a substantial factor in causing Plaintiff John Doe’s harm.
 7
     41. Defendants’ conduct constitutes oppression, fraud, or malice within the meaning of Civil
 8
        Code section 3294, subdivision (a) and subjects them to punitive damages.
 9
10                                 FOURTH CAUSE OF ACTION

11                               (Public Disclosure of Private Facts)
12   (Against Defendants El Siglo De Torreon, Noventa Grados, Codigo Rojo Noticias, Infobae,
13
     El Manana, Reporte Nivel Uno, Omnia, Valor Tamaulipeco, Reforma, El Norte, Noticias PV
14
15
            Nayarit, Vanguardia, Blogger.com, Google LLC, and ROES 26-50, inclusive)

16 42. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 of this

17      Complaint.
18
     43. Defendants violated Plaintiff’s right to privacy.
19
     44. Defendants publicized private information concerning Plaintiff.
20
21 45. That a reasonable person in Plaintiff’s position would consider the publicity highly
22      offensive.
23
     46. That Defendants knew, or acted with reckless disregard of the fact, that a reasonable
24
        person in Plaintiff’s position would consider the publicity highly offensive.
25
26 47. That the private information was not of legitimate public concern or did not have a
27      connection to a matter of legitimate public concern.
28
     48. That Plaintiff was harmed.
                                                 -8-
                                        COMPLAINT FOR DAMAGES
              Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 9 of 10




 1 49. That Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
 2
     50. The conduct of Defendants was malicious, wanton, and oppressive. Plaintiff is therefore
 3
         entitled to an award of punitive damages against said Defendants.
 4

 5 ///
 6                                   FIFTH CAUSE OF ACTION
 7
                            (Intentional Infliction of Emotional Distress)
 8
                                        (Against all Defendants)
 9
10 51. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 of this
11       Complaint.
12 52. Defendants’ conduct was outrageous.
13
     53. Defendants intended to cause Plaintiff emotional distress.
14
15
     54. Plaintiff suffered severe emotional distress.

16 55. Defendants’ conduct was a substantial factor in causing Plaintiff’s severe emotional

17       distress.
18
     56. The conduct of Defendants was malicious, wanton, and oppressive. Plaintiff is therefore
19
         entitled to an award of punitive damages against said Defendants.
20
21                                  SIXTH CAUSE OF ACTION
22                           (Negligent Infliction of Emotional Distress)
23
                                        (Against all Defendants)
24
     57. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 27 of this
25
26       Complaint.
27 58. Defendants’ conduct caused him to suffer serious emotional distress.
28
     59. Defendants were negligent.
                                                 -9-
                                        COMPLAINT FOR DAMAGES
            Case 3:20-cv-06822 Document 1 Filed 09/30/20 Page 10 of 10




 1 60. Plaintiff suffered serious emotional distress;
 2
     61. Defendants’ negligence was a substantial factor in causing Plaintiff’s serious emotional
 3
        distress.
 4

 5 62. The conduct of Defendants was malicious, wanton, and oppressive. Plaintiff is therefore
 6      entitled to an award of punitive damages against said Defendants.
 7
                                             JURY DEMAND
 8
     63. Pursuant to Federal Rules of Civil Procedure Rule 38(b), and Rule 3-6, Local Rules,
 9
10      United States District Court, Northern District of California, Plaintiff hereby demands a

11      jury trial for all the issues plead herein so triable.
12      WHEREFORE, Plaintiff pray for relief as hereinafter set forth.
13
                                                       PRAYER
14
15
               WHEREFORE, Plaintiff pray for relief, as follows:

16          1. For actual damages in a sum to be proven at trial in the amount of $50,000;
17          2. For punitive damages in the amount of $100,000;
18
            3. For reasonable attorney’s fees in the amount of $100,000;
19
            4. For costs of suit herein incurred;
20
21          5. For declaratory and injunctive relief as the Court deems just and proper; and
22          6. For such other and further relief as the Court deems just and proper.
23
            Dated: September 29, 2020.                           Respectfully submitted,
24
                                                                 CASE LAW LTD.
25
26                                                               __/s/ Jeffrey L. Mendelman ___
27                                                               JEFFREY L. MENDELMAN
28                                                               Attorney for Plaintiff

                                                 - 10 -
                                         COMPLAINT FOR DAMAGES
